The Supreme Court affirmed the judgment.
The Court of Errors however held, that by an ancient usage in the colony of New York, existing independent of any statute, a feme covert might, in conjunction with her husband, convey her interest in real estate by deed, without resorting to the common law mode of fine and recovery. 2. That, as the deed was'given by husband and wife in 1760 to a purchaser in good faith'and for a valuable consideration, the wife being then seized in fee in her own right, and it appearing that the purchaser was in possession at the time of the passage of the act of February 16, 1771, “ to confirm certain ancient conveyances, &c.,” the deed was valid and operative as against those claiming under the wife, though she had never acknowledged it in any form.
It was also held, that the deed which after describing the husband and wife as parties of the first part, stated that he by and with the voluntary consent of his wife, and for the consideration of the sum, &c., to him in hand paid, granted, &c., all the estate of them the said husband and wife, &c., and afterwards a clause by which “ the said J. and his said, wife, do grant, &c., peaceably and quietly, &c., to enjoy forever,5’ although informal and inartificial, contained sufficient granting words to convey the fee simple of the estate, and at this late period, it ought not to be set aside for mere informality.
The court expressed no opinion as to the validity of the deed of the sister during an alleged adverse possession.
Judgment unanimously reversed, 21 for reversal.